RIFKIND, District Judge.
On exceptions to an answer.
The answer challenged by the exceptions is a poor pleading. A denial of knowledge or information as to libellants’ incorporation as domestic corporations does not promote speed in the disposition of litigated matters. The denial of Article 4 of the libel tells neither the libellants nor the court whether the respondents mean to suggest that the event never occurred at all or that respondent was free of negligence or that the barge was not damaged or all of these.
However, by the authority of The Nesco, D.C.1931, 47 F.2d 643, I must overrule the exceptions to the answer and relegate the respondent to other procedural devices so to limit the issues as to avoid the waste of time on the part of litigants, counsel and court.
The exceptions to the interrogatories are overruled. The Christina, D.C.N.Y., 1940, 35 F.Supp. 522; The Exermont, D.C.N.Y., 1940, 1 F.R.D. 574.
Submit order.